Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 01/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9715512 and 10061785 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11 and 20 are allowable over the prior art of record. The closest prior art of record Fellman (U.S. Pub. No. 2008/0071823 Al) teaches a system is disclosed that includes a user interface through which a user can submit a query to check the availability statuses of multiple items, such as domain names; after the query results are returned, the user is presented with a web form which includes a tabular display indicating, at intersections between rows and columns, the availability statuses of the items; from this tubular display, the user can select, and generate a request that specifies, multiple available items; the system and method can be used to increase the speed and productivity of querying and updating a domain name registry or other database. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 11 and 20 as “designating, by a registry for the registry objects, a use case for the request for bulk modification, wherein the use case 
Dependent claims 2-10, 12-19 and 21-28 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/KEN HOANG/Examiner, Art Unit 2168                                                                                                                                                                                                        

/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168